1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ______________

 3 Filing Date: January 3, 2018

 4 NO. A-1-CA-34523

 5 JOHNNY A. GABRIELE,

 6                Petitioner-Appellant,

 7 v.

 8 DEBORRAH L. GABRIELE, a/k/a
 9 DEBBIE GABRIELE,

10                Respondent-Appellee.

11 APPEAL FROM THE DISTRICT COURT OF COLFAX COUNTY
12 Sarah C. Backus, District Judge

13 Michael Danoff & Associates, P.C.
14 Michael L. Danoff
15 Albuquerque, NM

16 for Appellant

17 Kamm & McConnell, L.L.C.
18 Terrence R. Kamm
19 Raton, NM

20 for Appellee
 1                                        OPINION

 2 HANISEE, Judge.

 3   {1}   Husband appeals the district court’s division of property that resulted from the

 4 parties’ dissolution of marriage. Specifically, Husband contends the district court

 5 erred by failing to distribute all property and finding that four sole and separate

 6 property agreements that Husband signed shortly before Husband filed for divorce

 7 were valid. For the reasons discussed below, we affirm in part, reverse in part, and

 8 remand for further proceedings.

 9 BACKGROUND

10   {2}   Johnny Gabriele (Husband) and Deborrah Gabriele (Wife) were married on

11 February 15, 2006. Husband filed a petition for divorce on July 22, 2013. A trial was

12 held to determine how the marital property would be divided, after which the parties

13 submitted proposed findings of fact and conclusions of law. The district court issued

14 its decision and order in which it granted dissolution of the parties’ marriage and

15 distributed the marital property, including real estate, cash, other assets, and

16 liabilities.

17   {3}   Husband appealed and makes the following claims: (1) the district court erred

18 by concluding that the sole and separate property agreements (SSPAs) that Husband

19 signed were valid, enforceable contracts; (2) the district court erred in its distribution
 1 of the parties’ marital residence—known as the Francis Home—which Husband had

 2 acquired prior to marriage; and (3) the district court failed to address Husband’s

 3 claimed interests—both separate and community—in various other property,

 4 including a 1955 Chevrolet that Wife had given him as a birthday gift, a property

 5 located in Texas (the Texas property), and Wife’s income earned during the marriage.

 6 We address each of Husband’s claims in turn, reserving discussion of more specific

 7 facts when pertinent to our legal analysis.

 8 I.      Whether the Four SSPAs Are Valid, Enforceable Contracts

 9 A.      Additional Facts

10   {4}   In 2007, Wife—who had a background as a nursing home administrator and a

11 Master’s degree in business—started an assisted living business called Colfax Senior

12 Care, LLC (CSC), a limited liability company (LLC) in which Wife was the single

13 registered member. CSC purchased a residential property (262 Francis) out of which

14 to operate an assisted living facility for $92,000. Wife testified that the “start-up

15 money” for CSC came from $50,000 of her separate savings and a $20,000 loan from

16 her children. Husband testified that he contributed $29,000 from his smaller

17 retirement fund for the down payment on 262 Francis and that he participated in the

18 business by helping to remodel and maintain the facility. Wife disputed that Husband

19 contributed any funds to purchase 262 Francis. The district court resolved this dispute


                                              2
 1 in Husband’s favor, finding that Husband “contributed approximately $29,000 of his

 2 separate funds to [the] purchase [of 262 Francis].”

 3   {5}   CSC was expanded in 2009-10 in order to meet growing demand in the

 4 community, and the business purchased a lot (251 Francis) on which to construct a

 5 new, larger facility. Both parties agree that Husband contributed $10,000 from his

 6 retirement savings to purchase 251 Francis and loaned CSC $80,000 to construct the

 7 new facility. CSC took out a $528,000 bank loan to finance the remainder of the

 8 construction project. 262 Francis was sold after 251 Francis opened.

 9   {6}   In July 2012, Wife started making plans to expand the business again,

10 including construction of a new, $1.5 million facility. According to Wife, when she

11 discussed her expansion plans with Husband, he was “adamant that [she] not do it”

12 because he was concerned about “[s]o much liability[,]” both financial and legal.

13 Wife consulted a business lawyer about forming a new LLC for the expanded

14 business that could be Wife’s separate property in order to release Husband from all

15 liability associated with the new business. The lawyer helped Wife “draw up the new

16 LLC” and informed her that she “could create a document” that would put “all the

17 liability, financial, legal” on Wife. Wife testified that Husband was “very pleased that

18 there was . . . a way that we could both have what we wanted. It was a good

19 compromise.”


                                              3
 1   {7}   On April 25, 2013, the parties signed four SSPAs. In addition to two SSPAs

 2 designating, respectively, the new LLC (Colfax Senior Living, LLC (CSL)) and the

 3 property for the new facility (the State Street property) as the separate property of

 4 Wife, there were two SSPAs that designated CSC (the existing LLC) and 251 Francis

 5 (the existing assisted living facility) as Wife’s separate property. The SSPAs provided

 6 that Husband “expressly waives, relinquishes, and releases any and all right, title,

 7 claim, or interest in and to” both pieces of real property as well as the LLCs’

 8 “Membership Interest.” After Husband and Wife signed the SSPAs, Wife continued

 9 with the development of CSL.1 She purchased the State Street property in May 2013

10 for $120,000 with money from “[her] business” and two bank loans. However, once

11 divorce proceedings commenced in July 2013, Wife decided not to go forward with

12 the expansion project.

13   {8}   At the time of trial, CSC was under contract for sale for $620,000. Subsequent

14 to trial, after the sales transaction was completed and CSC’s debts were paid off,

15 $257,461.26 was placed in the registry of the court. Regarding CSL, Wife testified

16 that she believed the plans for the State Street project that she had commissioned

17 were sellable but that she was not aware of anyone who was interested in purchasing




18         1
               The record does not specify CSL’s date of creation.

                                                4
 1 the project. She also described CSL’s outstanding debts, but the district court did not

 2 make any specific findings or conclusions regarding the amount of those debts.

 3   {9}    Husband argued to the district court that he “received no consideration” under

 4 the SSPAs, thereby invalidating them, and that Wife “breached her fiduciary duty to

 5 [Husband] by her conversion of community property to her sole and separate

 6 property.” Wife contended that “[t]he consideration for the [SSPAs] was to free

 7 [Husband] of all liability and debt associated with the business then and in the future,

 8 which was considerable.” The district court found that Husband “desired to be

 9 relieved of responsibility for existing debt and liability of both companies, and future

10 debt and liability of the businesses and the property” and concluded that “[b]y signing

11 the agreements [Husband] was relieved of responsibility for the debt as well as the

12 liability.”2 As such, the district court awarded Wife, among other things, 251 Francis,

13 the State Street property, CSL and its assets, and CSC—including the entire

14 $257,461.26 of proceeds from the sale of CSC—all subject to debt thereon.

15 B.       Analysis

16   {10}   Husband relies on general principles of contract law and argues that the district

17 court erred in concluding that the SSPAs are valid because (1) they lacked mutual


18        2
            The district court made these findings in its amended decision and order as a
19 result of this Court’s order of limited remand for entry of detailed findings of fact
20 concerning whether each of the four SSPAs was supported by consideration.

                                                5
 1 assent, and (2) Wife’s promise of releasing Husband from liability was illusory, thus

 2 they also lacked valid consideration. Wife relies on the definition of “separate

 3 property” contained in NMSA 1978, Section 40-3-8 (1990), to support the validity

 4 of the designation of the businesses and properties identified in the SSPAs as Wife’s

 5 separate property.3 Neither party has addressed the import of NMSA 1978, Section

 6 40-2-2 (1907), wherein the Legislature statutorily set forth the contract rights of

 7 married persons. We begin with the statute. See Hughes v. Hughes, 1981-NMSC-110,

 8 ¶ 19, 96 N.M. 719, 634 P.2d 1271 (“In New Mexico, transactions between husbands

 9 and wives are governed by Section 40-2-2[.]”); Primus v. Clark, 1944-NMSC-030,

10 ¶ 13, 48 N.M. 240, 149 P.2d 535 (explaining that “[t]ransactions between husband




11         3
            As this Court has previously explained, Section 40-3-8 merely “deals with
12   classes of property and not with how property may be changed to a different class.”
13   Estate of Fletcher v. Jackson, 1980-NMCA-054, ¶ 45, 94 N.M. 572, 613 P.2d 714;
13   see § 40-3-8(A)(5) (defining one type of “separate property” as “property designated
14   as separate property by a written agreement between the spouses, including a deed or
15   other written agreement concerning property held by the spouses . . . [,] in which the
16   property is designated as separate property”). Wife fails to explain how coming
17   within the statutory classification of “separate property” alone renders the
18   SSPAs—which attempted to transmute community property to separate
19   property—valid, enforceable contracts. To the extent Wife argues that Section 40-3-
20   8(A)(5) is dispositive of the question whether the properties identified in the SSPAs
21   are Wife’s separate property, we reject such argument as unsupported by any
22   authority. See Curry v. Great Nw. Ins. Co., 2014-NMCA-031, ¶ 28, 320 P.3d 482
23   (“Where a party cites no authority to support an argument, we may assume no such
24   authority exists.”).

                                               6
 1 and wife are controlled by the . . . statute” and analyzing the challenged agreement

 2 within the context of the statute).

 3 1.       Section 40-2-2: Contract Rights of Married Persons

 4   {11}   In New Mexico, “[e]ither husband or wife may enter into any engagement or

 5 transaction with the other, or with any other person respecting property, which either

 6 might, if unmarried[.]” Section 40-2-2. However, such transactions between spouses

 7 are subject to “the general rules of common law which control the actions of persons

 8 occupying confidential relations with each other.” Id. Interpreting this statute, our

 9 Supreme Court has held that transactions between spouses in which one spouse

10 “secured a decided advantage over the [other]” are “presumptively fraudulent.” Beals

11 v. Ares, 1919-NMSC-067, ¶¶ 73, 82, 90, 25 N.M. 459, 185 P. 780. That is because a

12 husband and wife are fiduciaries upon whom are imposed “ ‘the obligation of

13 exercising the highest good faith towards [each other] in any dealing between them,

14 and [which] preclude[s each] from obtaining any advantage over [the other] by means

15 of any misrepresentation, concealment, or adverse pressure.’ ” Id. ¶ 76 (quoting with

16 approval Dolliver v. Dolliver, 30 P. 4, 5 (Cal. 1892) (in bank)); see Primus, 1944-

17 NMSC-030, ¶ 15 (explaining that the statute governing the contract rights of married

18 persons “creates in law a fiduciary relationship between husband and wife”). In such

19 cases, in order to overcome the presumption of fraud, it is the duty of the spouse who


                                             7
 1 has gained the advantage “to show (a) the payment of an adequate consideration, (b)

 2 full disclosure by him [or her] as to the rights of the [other] and the value and extent

 3 of the community property, and (c) that the [other] had competent and independent

 4 advice in conferring the benefits upon [him or her].” Beals, 1919-NMSC-067, ¶ 90.

 5 Where the advantaged spouse fails to make this showing, the district court is to “set

 6 aside the [agreements] . . . in question, to ascertain the value and extent of the

 7 community property, . . . and to divide the community property between the

 8 parties[.]” Id. ¶ 93.

 9 2.       Whether Wife Gained a Decided Advantage Over Husband, Thereby
10          Creating a Presumption of Constructive Fraud

11   {12}   Where one spouse receives grossly inadequate consideration for forfeiting his

12 or her interest in community property, the other spouse is considered to have gained

13 a decided advantage through constructive fraud,4 rendering the transaction voidable.

14 See Primus, 1944-NMSC-030, ¶¶ 12, 21, 22 (concluding that there existed a “legal

15 presumption of constructive fraud” where the wife received only $1,000 from the

16 community estate worth $50,000); Beals, 1919-NMSC-067, ¶¶ 72, 82 (concluding

17 that the husband had “secured a decided advantage over the wife” where the wife


18       4
           Constructive fraud is “a breach of a legal or equitable duty irrespective of the
19 moral guilt of the fraud feasor, and it is not necessary that actual dishonesty of
20 purpose nor intent to deceive exist.” Snell v. Cornehl, 1970-NMSC-029, ¶ 8, 81 N.M.
21 248, 466 P.2d 94.

                                              8
 1 received only $4,000 and her interest in the subject property was between $35,000

 2 and $75,000). Our Supreme Court has also found constructive fraud where one

 3 spouse “had and took an advantage in the matters surrounding the conveyance of . . .

 4 property.” Trujillo v. Padilla, 1968-NMSC-090, ¶ 6, 79 N.M. 245, 442 P.2d 203. The

 5 main question we are concerned with is whether the parties were “bargaining on an

 6 equal footing” in satisfaction of their fiduciary duties to one another. Primus, 1944-

 7 NMSC-030, ¶¶ 15, 21. Where the evidence indicates they were not, we may find

 8 constructive fraud.

 9   {13}   Here, the record indicates that the net value of CSC was $257,461.26 as

10 reflected by the proceeds placed in the registry of the court following the sale and

11 payment of debts of CSC. Thus, Husband’s one-half community interest was

12 approximately $128,000. Under the SSPAs, Husband received $0 in exchange for

13 conveying his interest to Wife. Even assuming Husband received the non-monetary

14 “consideration” of being relieved of all financial and legal liability by signing the

15 SSPAs—which argument we address below—Husband’s considerable forfeiture

16 supports a presumption of constructive fraud. Additionally, we note that prior to

17 asking Husband to sign the SSPAs, Wife had consulted a divorce attorney as well as

18 a business attorney, and it was Wife who drafted and provided Husband with the

19 SSPAs. The record contains no indication that Husband—though he had a chance to


                                             9
 1 review the SSPAs prior to signing them—had independent counsel regarding the

 2 agreements. Based on the foregoing facts, along with our statutory authority and legal

 3 precedent, we conclude that Wife gained a decided advantage over Husband through

 4 the SSPAs. We, therefore, next consider whether Wife met her burden to show (a)

 5 provision of adequate consideration, (b) full disclosure to Husband as to his rights

 6 and extent of the community property, and (c) that Husband had competent and

 7 independent legal advice prior to signing the SSPAs. See Beals, 1919-NMSC-067,

 8 ¶ 90.

 9 3.       Whether Wife Met Her Burden of Proving She Met Her Fiduciary Duties
10          in Entering Into the SSPAs With Husband

11 a.       Consideration

12   {14}   In a contract between spouses where one spouse gains a decided advantage

13 over the other, the advantaged spouse bears the burden of proving that adequate

14 consideration was provided to support the contract. See id. “Consideration consists

15 of a promise to do something that a party is under no legal obligation to do or to

16 forbear from doing something he has a legal right to do.” Heye v. Am. Golf Corp.,

17 2003-NMCA-138, ¶ 12, 134 N.M. 558, 80 P.3d 495. A promise by one party to

18 release from liability and indemnify or hold harmless the other party against damages

19 sought by a third party may constitute adequate consideration to support a contract.

20 See Nakashima v. State Farm Mut. Auto. Ins. Co., 2007-NMCA-027, ¶ 13, 141 N.M.
10
 1 239, 153 P.3d 664 (“Adequate consideration is present in a contract where something

 2 is sought by the promisor in exchange for his promise and is given by the promisee

 3 in exchange for that promise.” (internal quotation marks and citation omitted)).

 4 Likewise, promising to assume the debt of another may be valid consideration. See

 5 id.; see also Thornton v. Wolf, 2007-132, p. 2 (La. App. 3 Cir. 5/30/07); 958 So. 2d
6 131, 133 (“Assumption of a debt is valid consideration for the transfer of property.”).

 7 To determine the parties’ intent—including as to the consideration provided—we

 8 consider “the language employed by them; and where such language is not

 9 ambiguous, it is conclusive.” Greentree Solid Waste Auth. v. Cty. of Lincoln, 2016-

10 NMCA-005, ¶ 14, 365 P.3d 509 (internal quotation marks and citation omitted).

11 Where the parties’ language is unambiguous, we “cannot change [the] language for

12 the benefit of one party to the detriment of another.” Nearburg v. Yates Petroleum

13 Corp., 1997-NMCA-069, ¶ 23, 123 N.M. 526, 943 P.2d 560.

14   {15}   Here, Wife contends that the consideration she provided to support the SSPAs

15 was a promise that Husband would be released from all financial responsibility and

16 legal liability for each of the properties identified in the SSPAs. The district court,

17 apparently relying on Wife’s testimony to that effect, agreed, finding that Husband

18 “desired to be relieved of responsibility for existing debt and liability of both

19 companies, and future debt and liability of the businesses and the propert[ies]” and


                                             11
 1 concluding that “[a]s consideration for the [SSPAs, Husband] was relieved of all

 2 further financial responsibility and legal liability for the businesses.” The problem

 3 with this conclusion, however, is that the SSPAs themselves contain no indication of

 4 this purported consideration.

 5   {16}   Each of the two SSPAs relating to real property (one for 251 Francis and one

 6 for the State Street property) provides, in full, the following:

 7          Pursuant to . . . [Section] 40-3-8(A)(5) . . . , [Wife] and [Husband] agree
 8          that the property located at:

 9                [(address)]

10          is hereby designated as the separate property of [Wife]. [Husband]
11          hereby expressly grants and conveys the above described property to
12          [Wife], with Special Warranty Covenants. [Husband] further expressly
13          waives, relinquishes, and releases any and all right, title, claim, or
14          interest in and to the above described property, heretofore or hereafter
15          acquired.

16          The parties further agree that all community income of the parties used
17          to acquire or purchase the premises or make repairs or improvements
18          thereon now or in the future, including community funds or income of
19          the parties used to pay any indebtedness now or hereafter secured by lien
20          against the premises is hereby designated as the separate property of
21          [Wife].

22 The SSPAs for the LLCs provide:

23          Pursuant to . . . [Section] 40-3-8(A)(5) . . . , [Wife] and [Husband] agree
24          that the Membership Interest in [CSC/CSL], a New Mexico limited
25          liability corporation, [is] hereby designated as the separate property of
26          [Wife]. [Husband] expressly grants and conveys the above described
27          Membership Interest to [Wife]. [Husband] further expressly waives,

                                                12
 1        relinquishes, and releases any and all right, title, or interest in and to the
 2        above described Membership Interest, heretofore or hereafter acquired.

 3 On their face, the SSPAs contain no language indicating what consideration Husband

 4 received in exchange for his relinquishment of all rights and interest in the properties

 5 and businesses. The district court concluded—and we agree—that the SSPAs “are not

 6 ambiguous.” Critically, they are unambiguously silent as to Wife’s consideration to

 7 support the agreements, yet the district court took and apparently relied on parol

 8 evidence—Wife’s testimony that Husband was released of “all liability”—in order

 9 to find consideration. This was error because parol evidence is properly admitted only

10 in circumstances where a document or contract is facially ambiguous or to aid the

11 court in determining whether a contract’s terms are ambiguous. See Ruggles v.

12 Ruggles, 1993-NMSC-043, ¶¶ 56-57, 116 N.M. 52, 860 P.2d 182 (explaining that

13 because of ambiguity in the parties’ marital settlement agreement, “extrinsic evidence

14 of the parties’ intent may be considered to aid in interpreting its terms”); Mark V, Inc.

15 v. Mellekas, 1993-NMSC-001, ¶ 11, 114 N.M. 778, 845 P.2d 1232 (stating that courts

16 “may also consider the context in which the agreement was made to determine

17 whether the party’s words are ambiguous”). However, “no [extrinsic] evidence should

18 be received when its purpose or effect is to contradict or vary the agreement’s terms.”

19 Mark V, 1993-NMSC-001, ¶ 13.



                                               13
 1   {17}   The clear purpose of Wife’s testimony was to vary the terms of the SSPAs by

 2 supplying consideration where none was expressly provided. When asked to explain

 3 “what it is you explained to [Husband] that [the SSPAs] would do[,]” Wife testified:

 4          Release him of all liability. At one point I basically read it. It’s like a
 5          two sentence document. It says that [Husband] does not want to have
 6          any interest or involvement in whatever project or property and that he
 7          assigned that to me. And we discussed it, that he wouldn’t have any
 8          liability. He wouldn’t be responsible for the, you know, 1.5 million
 9          dollars I was going to borrow. And, again, if we got sued he wouldn’t
10          be . . . a property owner in that.

11 This testimony is revealing in that Wife’s explanation of what she understood the

12 SSPAs to say clearly goes beyond what the agreements, in fact, say. The SSPAs

13 simply do not say that Husband “wouldn’t have any liability” or that he “wouldn’t be

14 responsible for the . . . 1.5 million dollars [Wife] was going to borrow.” And to the

15 extent there is language in the SSPAs that could arguably be construed as indicating

16 an intent to indemnify Husband as Wife described, ambiguities in a contract are to be

17 construed most strongly against the drafter—here, Wife. See Schultz & Lindsay

18 Constr. Co. v. State, 1972-NMSC-013, ¶ 6, 83 N.M. 534, 494 P.2d 612. By admitting

19 this evidence and failing to give primacy to the unambiguous SSPAs in its

20 construction of the agreements, the district court effectively read into the SSPAs a

21 provision that is not there, which it was not at liberty to do. See Archunde v. Int’l

22 Surplus Lines Ins. Co., 1995-NMCA-110, ¶ 23, 120 N.M. 724, 905 P.2d 1128 (“We


                                                14
 1 will not read into a contract provisions that the parties themselves have not seen fit

 2 to include.”). Particularly in light of Wife’s fiduciary duties in contracting with

 3 Husband and the heightened good faith obligation to prevent Wife from taking

 4 advantage of Husband by means of concealment or misrepresentation, we conclude

 5 that the SSPAs are unenforceable as contracts for lack of consideration. See Figueroa

 6 v. THI of N.M. at Casa Arena Blanca, LLC, 2013-NMCA-077, ¶ 17, 306 P.3d 480

 7 (“Consideration is a prerequisite to the legal formation of a valid contract.”).

 8 b.       Full Disclosure and Independent Legal Counsel

 9   {18}   Even assuming arguendo that Wife’s testimony was admissible and supplied

10 sufficient evidence of consideration—meaning a valid contract was formed—the

11 SSPAs are nevertheless voidable. That is because there is no evidence that (1) Wife

12 disclosed to Husband the value of the properties and businesses to be conveyed or

13 Husband’s rights—and, importantly, potential liability5—therein; and (2) Husband


14          Given that CSC and CSL were set up as single-member LLCs with Wife as the
            5


15   member and that the real property at issue (251 Francis and the State Street property)
16   was the property of the LLCs, we fail to see—and the parties fail to explain—how
17   Husband had any personal financial responsibility or legal liability for any of the
18   subject properties to begin with. See NMSA 1978, § 53-19-13 (1993) (providing that
19   “the debts, obligations and liabilities of a [LLC], whether arising in contract, tort or
20   otherwise, shall be solely the debts, obligations and liabilities of the [LLC]”). To the
21   extent he did not, this further supports our conclusion that the SSPAs lacked
22   consideration. See Hurley v. Hurley, 1980-NMSC-067, ¶ 16, 94 N.M. 641, 615 P.2d
18   256 (explaining that “a promise to do what a party is already obligated by contract or
19   law to do is not sufficient consideration for a promise made in return”), overruled on

                                               15
 1 had received competent and independent advice prior to signing the SSPAs. See

 2 Beals, 1919-NMSC-067, ¶ 90. The undisputed facts of this case are that Wife had a

 3 Master’s degree in business, was an experienced business woman, and was in charge

 4 of managing and decision-making for the business. It is also undisputed that Husband

 5 had a high school education and was not involved in the management of the business,

 6 other than providing general maintenance work at the assisted living facility.

 7 Particularly in light of this power imbalance and Wife’s dominant position respecting

 8 the business, it was imperative that Wife disclose to Husband the business’s assets

 9 and his rights therein and that Husband have independent counsel in considering the

10 ramifications of entering into the SSPAs. See Fate v. Owens, 2001-NMCA-040, ¶ 25,

11 130 N.M. 503, 27 P.3d 990 (“[A] fiduciary[] is required to fully disclose material

12 facts and information relating to the [fiduciary relationship] . . . even if the [one to

13 whom the duty is owed] ha[s] not asked for the information. . . . The duty of

14 disclosure is a hallmark of a fiduciary relationship.” (internal quotation marks and

15 citations omitted)). Cf. Unser v. Unser, 1974-NMSC-063, ¶¶ 16-17, 86 N.M. 648, 526

16 P.2d 790 (explaining that in order for there to be presumptive fraud, one party must

17 be “in the dominant position[,]” and finding no presumption of fraud because it was



18 other grounds by Ellsworth v. Ellsworth, 1981-NMSC-132, ¶ 6, 97 N.M. 133, 637
19 P.2d 564.

                                              16
 1 “questionable as to whether the relationship of dominance” existed where the wife

 2 had been “advised by independent legal counsel” prior to signing the agreement).

 3   {19}   Because the record indicates that Wife failed to meet her burden to overcome

 4 the presumption of constructive fraud, we hold that the SSPAs—even if validly

 5 formed—were voidable at Husband’s election and must be set aside. See Trujillo,

 6 1968-NMSC-090, ¶ 7; Beals, 1919-NMSC-067, ¶ 93. We reverse the district court’s

 7 distribution of the properties covered by the SSPAs and remand for further

 8 proceedings in light of this opinion.

 9 II.      Whether the District Court Erred in Distributing the Equity in the Francis
10          Home

11   {20}   Husband argues that the district court erred in its distribution of the Francis

12 Home by failing to award him his $30,000 separate property interest in the home,

13 which was the down payment he made when he purchased the home prior to meeting

14 Wife. Wife argues that there was substantial evidence to support the district court’s

15 findings and conclusions regarding distribution of the Francis Home, which were

16 premised upon the conclusion that whatever separate interest Husband possessed in

17 the Francis Home was transmuted to a community interest. We agree with Husband

18 that the district court erred.




                                              17
 1 A.       Standard of Review

 2   {21}   To the extent Husband argues that there is an insufficient factual basis to

 3 support the district court’s findings of fact regarding the Francis Home, “we review

 4 the evidence in the light most favorable to support the [district] court’s findings,

 5 resolving all conflicts and indulging all permissible inferences in favor of the decision

 6 below.” Jones v. Schoellkopf, 2005-NMCA-124, ¶ 8, 138 N.M. 477, 122 P.3d 844.

 7 However, to the extent Husband attacks the district court’s conclusions of law

 8 respecting the Francis Home—including those findings that function as

 9 conclusions—our review is de novo. See id.; see also Benavidez v. Benavidez, 2006-

10 NMCA-138, ¶ 21, 140 N.M. 637, 145 P.3d 117 (“We are deferential to facts found

11 by the district court, but we review conclusions of law de novo.”). We also review de

12 novo questions of law, including threshold determinations regarding whether property

13 is separate or community or whether the community has acquired an interest in

14 separate property. See Arnold v. Arnold, 2003-NMCA-114, ¶ 6, 134 N.M. 381, 77

15 P.3d 285 (explaining that “the threshold question of whether [the h]usband’s

16 accumulated vacation leave and sick leave are community property is a question of

17 law, which we review de novo”); Ross v. Negron-Ross, 2017-NMCA-061, ¶ 7, 400

18 P.3d 305 (explaining that “[w]hether the district court erred in finding no community




                                              18
 1 lien on the Spring Creek residence [(separate property)] is a question of law that we

 2 review de novo”).

 3 B.       The District Court Erred in Concluding That the Francis Home Was
 4          Transmuted From Husband’s Separate Property to Community Property

 5   {22}   The district court entered the following findings of fact regarding the Francis

 6 Home:

 7          5.    Prior to the marriage, in 2004, [Husband] had purchased [the
 8                Francis Home]. The purchase price was $147,000 and [Husband]
 9                had made an approximate $30,000 down-payment.

10                ....

11          14.   Soon after the marriage, [Husband] transferred the [Francis
12                Home] to himself and [Wife]. The parties refinanced the debt on
13                the house to get a more favorable interest rate. [Husband] testified
14                that the reason he did so was because he believed marriage was
15                “sacred.” This act transmuted the [Francis Home] into community
16                property.

17          15.   During the marriage, the parties made the mortgage payments and
18                made approximately $40,000 worth of improvements to the
19                house. At the time of trial the value of the [Francis Home] was
20                $150,000. No appraisal was offered. ([Husband] estimated the
21                value at $140,000 and [Wife] estimated the value at $160,000.)
22                There is $94,000 owing on the mortgage. The equity in the
23                property is approximately $56,000.

24 From these findings, the district court concluded, “The Francis [Home] is community

25 property. The parties are entitled to one-half each of the $56,000 equity in the house.”




                                               19
 1   {23}   The first flaw in the district court’s conclusion is that Wife never contended

 2 that Husband’s separate interest in the Francis Home had been transmuted into

 3 community property. Wife’s claims and contentions—as well as her opening and

 4 closing arguments to the district court—reveal that Wife believed she was entitled to

 5 either (1) reimbursement of one-half of the $40,000 of improvements the community

 6 made to the Francis Home, or (2) one-half of the remaining “community equity” in

 7 the home after Husband was repaid his down payment.6 In other words, the position

 8 Wife took and her proposed distribution of property evince her belief that the Francis

 9 Home was Husband’s separate property.7 See Trego v. Scott, 1998-NMCA-080, ¶ 5,


10          6
              We note that two days after submitting her written closing argument, Wife
11   filed a document titled “Supplement to Closing Argument” in which she cited in her
12   “list of authorities” this Court’s decision in Macias v. Macias, 1998-NMCA-170, 126
13 N.M. 303, 968 P.2d 814, and provided the following parenthetical explanations:
14   “(Separate property, the [Francis Home], placed in joint ownership along with intent
15   to transmute results in transmutation) and (Court should consider factors 1) deed to
16   community, 2) mortgage by community, 3) intent of grantor, 4) community payment
17   of mortgage, taxes, maintenance and upgrades) and (property acquired during
18   marriage presumed to be community and burden rests with protesting spouse to prove
19   otherwise).” However, Wife cited no other authority and offered no additional
20   argument or analysis to support a finding of transmutation. Wife’s appellate
21   arguments—which make no reference to transmutation or cite any relevant authority
22   to defend the district court’s conclusion that a transmutation occurred—further
23   support our understanding that it was never Wife’s position that the Francis Home
24   was transmuted. See State ex rel. Human Servs. Dep’t v. Staples (In re Doe), 1982-
25   NMSC-099, ¶¶ 3, 5, 98 N.M. 540, 650 P.2d 824 (explaining that appellate courts
26   should not reach issues that the parties have failed to raise in their briefs).

27       7
           Even though Wife asserted in her proposed findings that Husband deeded the
28 Francis Home to himself and Wife “with the intent to make the property community

                                              20
 1 125 N.M. 323, 961 P.2d 168 (explaining that the wife had “conceded, by her chosen

 2 method of calculating the monies due her, that the properties in dispute remained

 3 separate” because the wife’s “own computations” revealed that she assumed the

 4 community’s interest was an apportioned interest in the increased value of the

 5 separate property). As we discuss below, Wife only contended that there was a

 6 community lien on the Francis Home, which would entitle Wife to a different, lesser

 7 interest in the Francis Home than would the conclusion that a transmutation occurred.

 8   {24}   The second and more problematic flaw in the district court’s conclusion that

 9 a transmutation had occurred is that it is contrary to New Mexico case law, which

10 establishes a high legal standard for proving transmutation. “Transmutation is a

11 general term used to describe arrangements between spouses to convert property from

12 separate property to community property and vice versa.” Allen v. Allen, 1982-

13 NMSC-118, ¶ 13, 98 N.M. 652, 651 P.2d 1296. While New Mexico recognizes

14 transmutation, this Court has explained that “[t]he spouse who argues in favor of


15   property[,]”within that same proposed finding Wife suggests the inherently
16   contradictory conclusion that “[i]f [Husband] gets credit for his $32,000 down
17   payment there is still $34,000 in community equity.” In other words, Wife’s assertion
18   as to Husband’s intent cannot be reconciled with the way in which she calculated her
19   claimed interest in the Francis Home, i.e., as a community lien rather than an
20   undivided one-half interest. If Wife was truly claiming that Husband intended to
21   transmute the Francis Home from his separate property to community property, Wife
22   would have claimed one-half interest in the full equity of the home rather than the full
23   equity minus Husband’s down payment (separate property).

                                               21
 1 transmutation carries what has been variously described as a ‘difficult’ or a ‘heavy’

 2 burden[.]” Macias, 1998-NMCA-170, ¶ 12. Transmutation must be proven by “clear

 3 and convincing evidence of spousal intent to do so.” Id. A deed, other document

 4 showing joint title, or mortgage note alone is not conclusive of intent to transmute.

 5 See id. ¶ 13 (explaining that “a deed or other document showing joint title does not

 6 transmute separate property if there is no intent to do so” and that “a mortgage may

 7 be evidence of such intent to transmute, but it is not conclusive and is not, by itself,

 8 substantial evidence of intent to transmute” (omission, emphasis, internal quotation

 9 marks, and citation omitted)). Proving “transmutation requires evidence of intent on

10 the part of the grantor spouse.” Id.

11   {25}   Here, the district court’s findings make clear that it relied on three things to

12 support its conclusion that transmutation occurred: (1) that soon after marriage,

13 Husband “transferred the [Francis Home] to himself and [Wife;]” (2) that Husband

14 and Wife “refinanced the debt on the house to get a more favorable interest rate[;]”

15 and (3) Husband’s statement that he “thought being married was kind of a sacred

16 thing” when asked by his attorney what his intention was when he added Wife’s name

17 to the deed. Nowhere did the district court find that Husband intended to make a gift

18 to Wife or create in her an undivided one-half interest in the Francis Home. And

19 indeed, under New Mexico transmutation law and given (1) the absence of evidence


                                               22
 1 in the record indicating that Husband had the requisite intent to effect transmutation,

 2 (2) the fact that Wife conceded that the Francis Home was Husband’s separate

 3 property, and (3) that Wife employed a litigation strategy designed to protect only her

 4 interest in the community lien on the property, it could not have. We hold that the

 5 district court’s conclusion that the Francis Home was transmuted from Husband’s

 6 separate property into community property is incorrect as a matter of law. Thus, we

 7 reverse the district court’s award to Wife of an automatic one-half interest in the

 8 Francis Home’s equity. The question that remains, then, is to what portion—if

 9 any—of the equity in the Francis Home is Wife entitled?

10 C.       Acquisition of a Community Interest in Separate Property and
11          Apportionment Thereof

12   {26}   As previously noted, Wife’s position during trial was that the marital

13 community had acquired an interest in the Francis Home of which Wife was entitled

14 to one-half. Wife’s primary argument in this regard was that the community had

15 contributed $40,000 to various home improvements—including the addition of

16 “hardwood floors, a large nice deck, some new doors, new window treatments,

17 kitchen, bathroom, sinks, countertops, kitchen appliances, furniture”—that Wife

18 believed increased the value of the home. Wife initially contended she should

19 “recover [one-half] of the remodel cost to” the Francis Home, or $20,000. In her

20 closing argument, Wife added a claim for one-half “the community equity” in the

                                             23
 1 home, which she calculated to be $17,000. Wife arrived at the figure of $17,000 by

 2 first assuming the district court would find that there was $66,000 in total equity in

 3 the home,8 then subtracting what Wife described as Husband’s “down payment as

 4 sole and separate property ($32,000),” which would leave $34,000 in “community

 5 equity” to which Wife would be entitled to one-half, or $17,000. Wife continued to

 6 seek one-half of the $40,000 remodel cost in addition to the $17,000 of community

 7 equity. As stated, the district court awarded Wife one-half ($28,000) of the total

 8 equity it determined to exist in the Francis Home ($56,000) based on its conclusion

 9 that a transmutation occurred.

10   {27}   Where, as here, a party claims that appreciation during marriage of separate

11 property is owing to community contributions, apportionment is the proper method

12 of determining the respective interests—i.e., separate and community—in the asset

13 upon dissolution. See Dorbin v. Dorbin, 1986-NMCA-114, ¶ 15, 105 N.M. 263, 731

14 P.2d 959. “[A]pportionment is a legal concept that is properly applied to an asset

15 acquired by married people with mixed monies—that is, partly with community and

16 partly with separate funds.” Id. ¶ 29 (internal quotation marks omitted). An “asset

17 acquired” may include the increased equity in one spouse’s separate real property. See


18       8
           This figure is based on an assumption that the Francis Home was valued at
19 $160,000 at the time of trial per Wife’s testimony and that there remained a balance
20 of $94,000 on the mortgage.

                                             24
 1 id. ¶¶ 11, 24, 27 (apportioning the “appreciation equity” in the wife’s separately

 2 owned townhouse between the wife’s separate interest and the community’s interest);

 3 see also Michelson v. Michelson, 1976-NMSC-026, ¶¶ 20-22, 89 N.M. 282, 551 P.2d
4 638 (affirming the district court’s apportionment of the equity in the parties’

 5 home—which          was   originally    acquired    with    the   husband’s    separate

 6 property—between “community expenditures of time, effort and money” (the

 7 community’s interest) and “the normal appreciation of property” (the husband’s

 8 separate interest)).

 9   {28}   To determine whether apportionment is appropriate, the district court must first

10 decide whether the community has, in fact, acquired an interest in the separate

11 property. See Martinez v. Block, 1993-NMCA-093, ¶ 13, 115 N.M. 762, 858 P.2d 429

12 (“Apportionment is appropriate only when an asset has been acquired or its equity

13 value increased through the use of both separate and community funds.”). If there is

14 no evidence of a community interest in the equity of separate property, the separate

15 interest is entitled to the full value of the property and apportionment is not proper.

16 See Hertz v. Hertz, 1983-NMSC-004, ¶¶ 22-23, 99 N.M. 320, 657 P.2d 1169 (holding

17 that the husband was entitled to the full value of appreciation of his separate property

18 rather than only “proportionate appreciation” where there was no evidence to support

19 apportionment of the appreciation).


                                               25
 1   {29}   In general, when property is “acquired as separate property, it retains such

 2 character even though community funds may later be employed in making

 3 improvements or discharging an indebtedness thereon.” Campbell v. Campbell, 1957-

 4 NMSC-001, ¶ 80, 62 N.M. 330, 310 P.2d 266. However, the community may acquire

 5 an interest in—specifically a lien on—separate property where the community’s

 6 contributions have enhanced the value of the separate property. See Ross, 2017-

 7 NMCA-061, ¶ 8 (“The community is . . . entitled to a lien against the separate

 8 property of a spouse for the contributions made by the community that enhanced the

 9 value of the property during marriage.”). Contributions by the community do not,

10 alone, give rise to a community interest. See Martinez, 1993-NMCA-093, ¶ 12

11 (explaining that “the simple fact that the community has expended funds or labor on

12 a separate asset does not, by itself, give rise to either a community interest in the asset

13 or a right to reimbursement for money spent on the asset”). Rather, it is only the

14 increase—if any—in the value of the asset attributable to community contributions

15 that is apportioned among separate and community interests. See Jurado v. Jurado,

16 1995-NMCA-014, ¶ 10, 119 N.M. 522, 892 P.2d 969; Martinez, 1993-NMCA-093,

17 ¶ 11 (“[U]nder New Mexico law the community is entitled to an equitable lien against

18 [a spouse’s] separate property only to the extent that the community can show that its

19 funds or labor enhanced the value of the property or increased the equity interest in

20 the property.”). “Any increase in the value of separate property is presumed to be


                                               26
 1 separate unless it is rebutted by direct and positive evidence that the increase was due

 2 to community funds or labor.” Jurado, 1995-NMCA-014, ¶ 11. The party claiming

 3 the existence of a community lien on separate property bears the burden of proving

 4 that the property’s appreciation is attributable to the expenditure of community, rather

 5 than separate, funds. See Trego, 1998-NMCA-080, ¶ 8.

 6   {30}   Here, in order to be entitled to a community lien on the Francis Home, it was

 7 Wife’s burden to prove that some portion (up to the full amount) of the home’s

 8 appreciation equity at the time of dissolution was attributable to the home

 9 improvements made with community funds and/or the community’s contributions to

10 paying down the principal balance on the mortgage. See Dorbin, 1986-NMCA-114,

11 ¶ 21; cf. Mitchell v. Mitchell, 1986-NMCA-028, ¶¶ 48-49, 104 N.M. 205, 719 P.2d
12 432 (affirming the district court’s calculation of the community’s lien and its refusal

13 “to credit the community with any appreciation in the value of [the husband’s

14 separate] property” where there was “no evidence as to the value of [the claimed]

15 improvements”). However, the district court’s findings—which addressed the non-

16 issue of transmutation rather than the disputed issue of whether the community had

17 acquired an interest in (to wit, a community lien on) the Francis Home—are

18 insufficient to allow us to decide whether Wife met her burden. See Green v. Gen.

19 Accident Ins. Co. of Am., 1987-NMSC-111, ¶ 21, 106 N.M. 523, 746 P.2d 152

20 (“When findings wholly fail to resolve in any meaningful way the basic issues of fact


                                              27
 1 in dispute, they become clearly insufficient to permit the reviewing court to decide

 2 the case at all.” (alterations, internal quotation marks, and citation omitted)). As such,

 3 we remand to the district court for the entry of findings of fact on the question of the

 4 existence of a community lien on the Francis Home. See Green, 1987-NMSC-111,

 5 ¶ 22 (“Where the ends of justice require, [an appellate court] may remand a case to

 6 district court for the making of proper findings of fact.”). If the district court

 7 determines that the community acquired an interest in the Francis Home, it must then

 8 proceed to apportion the equity in the Francis Home between Husband’s separate

 9 interest and the community’s interest in accordance with New Mexico case law.9 See

10 Ross, 2017-NMCA-061, ¶ 12.


11         9
             See, e.g., Trego, 1998-NMCA-080, ¶ 13 (“No one method of apportionment
12   is favored above all others; the trial court may use whatever method will achieve
13   substantial justice, and is supported by substantial evidence in the record.”); Dorbin,
14   1986-NMCA-114, ¶¶ 23-24, 31-33 (discussing two formulas for apportioning
15   property, one that the Dorbin Court adopted and applied (the Moore formula) and one
16   that our Supreme Court had applied in earlier cases (“fair return” formula)); see also
17   Chance v. Kitchell, 1983-NMSC-012, ¶ 6, 99 N.M. 443, 659 P.2d 895 (explaining
18   that a party claiming a community interest in separate property is entitled only to “the
19   value of the improvements to the property, not the cost of the improvements” and that
20   “when determining a community interest in community funds expended on behalf of
21   property purchased by a spouse before marriage, the rule has commonly excluded
22   payments for taxes, insurance and interest”); Michelson, 1976-NMSC-026, ¶¶ 20-22
23   (affirming the trial court’s calculation of the value of the community lien on the
24   parties’ home (the husband’s separate property) where the trial court first deducted
25   from the home’s value at the time of trial $14,000 of the husband’s separate property
26   used to purchase the lot on which the home was built); Dorbin, 1986-NMCA-114,
27   ¶ 21 (explaining that the community is “entitled to a lien for mortgage payments made
28   with community money, but only to the extent that the mortgage principal was
29   reduced”).

                                               28
 1   {31}   We emphasize that we do not pass on (1) whether the community acquired an

 2 interest in Husband’s separate property, or (2) the proper apportionment of such

 3 interest, assuming the evidence supports a finding that one exists. Those

 4 determinations must be made in the first instance on remand. We hold only that the

 5 district court erred in concluding that the Francis Home was transmuted from

 6 Husband’s separate property to community property and in distributing the equity in

 7 the Francis Home in accordance with that conclusion.

 8 III.     Whether the District Court Properly Addressed and Distributed Other
 9          Property

10 The 1955 Chevrolet

11   {32}   Husband argues that the district court failed to make a determination about and

12 properly distribute Husband’s interests in a 1955 Chevrolet. At trial, Husband

13 testified that Wife had given him the car for his birthday in either 2009 or 2010 and

14 that because Husband was busy, Wife registered the car in her name. Wife objected

15 to Husband’s testimony based on Husband’s failure to include the property in his

16 claims and contentions, but the district court overruled the objection and allowed the

17 testimony. Husband then testified that the vehicle was worth anywhere from $14,000

18 to $20,000 and that he had invested $5,000 of separate property to install a new

19 engine in the car. The only other testimony regarding the 1955 Chevrolet was made

20 during Husband’s explanation of his basis for believing that Wife was laying

                                              29
 1 groundwork “to finally get rid of [him,]” a plan that he stated included, “Everything

 2 that happened throughout the marriage now that I opened my eyes. The [SSPAs], the

 3 giving her daughter the house, the ‘55 Chevy leaving, the Duramax leaving, the mule

 4 leaving.” (Emphasis added.) Husband offered no other testimony regarding the 1955

 5 Chevrolet nor did he cross-examine Wife about the car.

 6   {33}   Husband’s proposed findings included the following related to the 1955

 7 Chevrolet:

 8          24.   [Wife] gave [Husband] the 1955 Chevrolet as a gift.

 9          25. The engine installed into the 1955 Chevrolet was the separate
10          property of [Husband].

11          26.   The value of the 1955 Chevrolet was $20,000.

12          27. [Wife] appropriated the 1955 Chevrolet and re-gifted it to her
13          children or sold it.

14          28. [Husband] did not relinquish or consent to the removal of the
15          1955 Chevrolet.

16          29. [Husband] did not receive compensation for the loss of the 1955
17          Chevrolet.

18 Husband’s requested conclusions of law included that he is entitled to compensation

19 for the value of the 1955 Chevrolet and reimbursement for the value of his separate

20 property in the car. Wife’s proposed findings and conclusions did not contain any

21 mention of the 1955 Chevrolet. The district court did not include any findings or


                                            30
 1 conclusions regarding the 1955 Chevrolet in its order, which Husband argues

 2 constituted error and requires remand.

 3   {34}   We first observe that the district court was under no obligation to take evidence

 4 regarding property that Husband conceded at trial was not listed in his claims and

 5 contentions. See Rutter v. Rutter, 1964-NMSC-242, ¶ 17, 74 N.M. 737, 398 P.2d 259

 6 (holding that the district court properly rejected evidence related to an issue “outside

 7 of the issues raised by the pleadings”). Once the district court allowed Husband to

 8 testify regarding the 1955 Chevy, however, the question is whether it erred by not

 9 entering findings or a conclusion about the vehicle. It is well-established that a

10 district court’s failure to make a specific requested finding of fact constitutes a

11 finding against the requesting party. See Olivas v. Olivas, 1989-NMCA-064, ¶ 15,

12 108 N.M. 814, 780 P.2d 640. Particularly where the requesting party has the burden

13 of proof as Husband did here, cf. Wallace v. Wanek, 1970-NMCA-049, ¶ 9, 81 N.M.
14 478, 468 P.2d 879 (explaining that “[h]e who alleges the affirmative must prove”),

15 “the district court properly could have decided that [the] husband did not meet his

16 burden . . . and therefore could reject [the] husband’s proposed findings of facts and

17 conclusions of law on this matter.” Olivas, 1989-NMCA-064, ¶ 15. Here, the district

18 court—presented with little more than Husband’s stand-alone testimony about “the

19 ‘55 Chevy leaving” and his assertion regarding its engine—could have decided that


                                               31
 1 Husband was not credible and failed to meet his burden of proving that there were

 2 property interests in the 1955 Chevy that required distribution. “It is the sole

 3 responsibility of the trier of fact to weigh the testimony, determine the credibility of

 4 the witnesses, reconcile inconsistencies, and determine where the truth lies, and we,

 5 as the reviewing court, do not weigh the credibility of live witnesses.” N.M. Taxation

 6 & Revenue Dep’t v. Casias Trucking, 2014-NMCA-099, ¶ 23, 336 P.3d 436

 7 (alteration, internal quotation marks, and citation omitted).

 8   {35}   Not only do we conclude that the district court did not err in refusing to adopt

 9 Husband’s proposed findings and conclusions regarding the 1955 Chevrolet, it would

10 have been error to adopt Husband’s proposed findings number twenty-seven, twenty-

11 eight, and twenty-nine given that there was no evidence to support them. There was

12 no testimony that Wife appropriated or re-gifted the car, that Husband did not consent

13 to removal of the car, or that he had never received compensation for it. As such, the

14 district court’s effective conclusion that Husband failed to meet his burden of

15 claiming and proving that he had separate and community property interests in the

16 1955 Chevrolet supported its rejection of Husband’s proposed findings. See Russell

17 v. Russell, 1990-NMCA-080, ¶ 17, 111 N.M. 23, 801 P.2d 93 (“A trial court is only

18 required to make findings of such ultimate facts as are necessary to determine the




                                               32
 1 issues.”). We hold that the district court did not err by entering no findings or

 2 conclusions regarding the 1955 Chevrolet in its order.

 3 The Texas Property

 4   {36}   Husband makes a markedly similar argument with respect to the Texas property

 5 which he and Wife co-signed for and acquired during the marriage. Husband

 6 acknowledges that the district court made the following finding regarding the Texas

 7 property:

 8          24.   The parties co-signed a purchase for [Wife]’s daughter . . . . They
 9                were named on the deed and mortgage. The money for the
10                purchase came from [Wife’s daughter]. When they were no longer
11                co-signers, the parties quitclaimed the property to [Wife’s
12                daughter]. The parties had no real interest in the property.

13 But Husband contends that the district court “fail[ed] to determine the community

14 interest in the Texas [p]roperty,” which we understand to be a challenge to the

15 sufficiency of the evidence to support the district court’s finding. We review for

16 substantial evidence to determine whether there is “such relevant evidence that a

17 reasonable mind would find adequate to support a conclusion.” State ex rel. King v.

18 B & B Inv. Grp., Inc., 2014-NMSC-024, ¶ 12, 329 P.3d 658 (internal quotation marks

19 and citation omitted). “[W]e review the evidence in the light most favorable to

20 support the trial court’s findings, resolving all conflicts and indulging all permissible

21 inferences in favor of the decision below.” Jones, 2005-NMCA-124, ¶ 8.


                                              33
 1   {37}   Wife testified that she and Husband co-signed a note in order for her daughter

 2 to purchase the Texas property and that Wife’s daughter paid the down payment.

 3 Wife and Husband eventually deeded the house to Wife’s daughter after Wife’s

 4 daughter had been working for a while and “felt like she . . . could handle it [by]

 5 herself[.]” Husband testified that he did not know the source of the funds used for the

 6 down payment for the Texas property. This, alone, is substantial evidence to support

 7 the district court’s finding that the parties had no real interest in the Texas property,

 8 thus making it unnecessary for the district court to distribute anything related thereto.

 9 Wife’s Income

10   {38}   Husband argues that the district court erred by failing to address and distribute

11 Wife’s $283,000 of earnings during the marriage. In support of this argument,

12 Husband cites to this Court’s decision in Irwin v. Irwin in which we explained that

13 “under New Mexico community property law[,] each spouse has a one-half ownership

14 interest in all community income or community assets acquired during the marriage.”

15 1996-NMCA-007, ¶ 13, 121 N.M. 266, 910 P.2d 342. But Irwin does not stand for

16 the proposition that any money earned during the marriage was community property

17 that needed to be divided between the parties at the time of divorce as Husband

18 contends. Irwin, in fact, applied the limiting principle to the general rule regarding

19 income earned during marriage that “once community . . . earnings are expended,


                                               34
 1 rather than being converted into an asset, there is no community asset to be shared or

 2 managed, and the spouse making the expenditure has no duty to reimburse the

 3 community absent some special circumstance.” Id. This Court rejected the wife’s

 4 argument in Irwin that she was entitled to an automatic one-half interest in the

 5 husband’s income earned during their separation period when the husband had

 6 already expended all of the funds. Id. ¶ 14.

 7   {39}   Here, Husband presented no evidence regarding the status of Wife’s $283,000

 8 in earnings, i.e., what portion, if any, had not been expended or converted to assets

 9 and would thus be available for distribution. His theory—that Wife “converted

10 community assets to her own use and the community is entitled to reimbursement for

11 the value of those assets”—was not supported by substantial evidence, or any

12 evidence for that matter. We thus hold that the district court properly rejected

13 Husband’s request and did not err by not distributing Wife’s income earned during

14 the marriage.

15 CONCLUSION

16   {40}   We reverse the district court’s judgment with respect to the SSPAs and the

17 Francis Home and remand for further proceedings consistent with this opinion. We

18 affirm the district court’s distribution of all other property.




                                              35
1   {41}   IT IS SO ORDERED.



2                                      _________________________________
3                                      J. MILES HANISEE, Judge

4 WE CONCUR:


5 _________________________________
6 LINDA M. VANZI, Chief Judge


7 _________________________________
8 TIMOTHY L. GARCIA, Judge




                                  36